Title: To Thomas Jefferson from George Washington, 2 January 1781
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Head Quarters New Windsor Janry. 2nd. 1781.

Since I had last the honor of addressing Your Excellency, the Embarkation which had been some time preparing and which had undergone several changes has sailed from New York. The fleet,  including the Convoys consisted of 32 Sail, and left the Hook the 22 Ulto. By the best information I have been able to obtain The Light Infantry and Grenadiers with some other Corps, which were at first under embarking Orders, were afterwards countermainded and the Detachment finally amounted to about 1600 Men, of which Simcoe’s is the only entire Corps, that we know with certainty has embarked; the remainder is said to be principally composed of Drafts from the Line—The whole under the command of Arnold, and still conjectured to be destined to the Southward.
I have the honor to be.
